Approval of the Minutes
The Minutes of the last sitting have been distributed.
Are there any comments?
Madam President, I notice from the Minutes that Mr Janssen van Raay has very kindly complimented me on my activities on behalf of the back-benchers in this Chamber.
I would like to thank him for his kind words but I would also like to stress that my difference of view with the Bureau was not on a legal point but on a democratic point. I believe that discipline is a matter for the political groups. I do not believe it is the responsibility of Parliament as an institution. I also believe that any changes to the allowances payable to Members of this House from the time they were elected in July 1994 be put to the House, rather than imposed by any Bureau of 15 to 16 people.
So my point was different. I do not believe in pursuing these matters through legal channels. It is a democratic course which I am intent upon. But I would like to thank Mr Janssen van Raay for his kind comments yesterday.
Madam President, I should just like to point out that my name is not on yesterday's attendance register, although I took part in all the votes.
I should be grateful if this could be rectified.
Madam President, my name is not on yesterday's attendance register, although I was present, and took part in all of yesterday's roll-call votes.
May I ask that this be rectified?
Madam President, item 1 of yesterday's Minutes states that I made clear that I had intended to vote against in most votes. I should like to make it clear that I actually did vote in both of those votes and voted against. But this was not registered in the Minutes.
Madam President, I would also like to refer to the Minutes regarding what my friend, Mr Janssen van Raay, said about mandatory attendance at votes and the relevant sanctions. It is very unpleasant when you arrive here on Monday and see several Members being rebuked at the Members' cash office, embarrassed by the officials telling them that they will be penalized for several days of this part-session because they did not attend the vote. I believe this is an erosion of individuality and of our integrity as Members of European Parliament. Can you think of a means, as long as this measure still exists, where the punishment - and that is what it is - does not take place en plein public by officials at the Member's cash office? That is my question to you.
Madam President, I have just one comment to make on the subject of punishing officials: the poor people in the cash office are not to blame. If anyone should be punished it is those at the top, whose faces are never seen. That is what we should be demanding. And a number of other elected officials should be punished; I do not mean you, but someone else.
Madam President, I would like to inform the House that another Commission official was mugged in Leopold Park, probably by the same group which mugged Mr Macartney.
I have taken note of that. Today is the last part-session. I hope that emotions will stop running quite so high, that there will be no more red faces and that we can now move to the vote.
(The Minutes were approved)
Votes
Madam President, ladies and gentlemen, this in brief is a matter of correcting one word. The text and format of tickets have been negotiated by international agreement, and, therefore, the European Parliament cannot change the text or the format without an international agreement. The third part of Amendment No 10 says that users' rights must appear on the ticket. That would mean changing its text and format. I suggest that instead of the words 'on the ticket' we put the words 'this text should also accompany the ticket' and in that way no-one will be able to argue that this amendment is not legally feasible. All I am trying to do, therefore, is to make the implementation of this regulation possible, and suggesting that instead of the expression 'on the ticket' - since it will be argued that the format and the text have been reached by international agreement - we put 'with the ticket' .
(Parliament approved the oral amendment)
(Parliament adopted the legislative resolution) Report (A4-0214/98) by Mr Howitt, on behalf of the Committee on Regional Policy, on the Commission Guidelines on Priorities for the adjustment of Structural Funds programmes to the end of 1999 (C4-0640/97)
(Parliament adopted the resolution)
Madam President, a few minutes ago you reported that there were corrections to all languages. I am a bit puzzled by that because, if the original language has been changed, at what stage in the procedure was it changed?
We shall ask for that to be checked and you will receive a written answer.
I enthusiastically support this report. For the last few years as a frequent traveller with Sabena, I and my fellow passengers have endured lost luggage, delayed flights, tremendously over-booked planes, rude staff - especially in Brussels - incompatible computer systems (even within one company) and a level of inconvenience which, if associated with a major retailer, would have produced consumer resistance and bankruptcy a long time ago. It is therefore about time that consumers were able to exercise some control over the activities of such rogue companies. This report, though not perfect, goes some way to achieving that and that is why I support it.
The question of compensation in the event of overbooking flights is not a matter for the EU or the European Parliament. It is a matter that should be resolved by the airlines and the airline organizations. I have therefore voted against the report.
I welcome this report, though I doubt if the airline that I fly with regularly, Sabena, does. If overbooking was the only fault then I suppose the airline could improve. But when you add lost luggage, delayed flights and poor service, then there is a serious problem. While this report goes some way to rectifying one problem, there has to be action to tackle the others.
Howitt report (A4-0214/98)
Mr Howitt's report gives an outline of the priorities which should form a basis for the adjustment of Structural Funds programmes to the end of 1999, in response to the chronic under-utilization of the Structural Funds. But once again, instead of investigating the causes of under-consumption, and particularly the incredibly high degree of bureaucracy, mismanagement, wastage and fraud, all we are proposing to do is to redirect the use of the Structural Funds.
The role of the Structural Funds is paradoxical. Their aim is to promote social and economic cohesion, which has been impaired by some Community decisions, such as the reform of the CAP, the reduction in agricultural prices, and the prohibition of the use of drift nets by our fishermen in the Mediterranean and the Atlantic.
Structural aid for the rural economy, which was developed in 1992-1993, was also intended to provide compensation for the agricultural interests which were sacrificed within the framework of the GATT negotiations.
One of the most important priorities adopted should have been the evaluation of the consequences of Economic and Monetary Union on regional disparities. The euro is, in fact, likely to worsen appreciably the imbalances between the least populated, poorest, most rural and peripheral regions, on the one hand, and the regions situated along the main lines of communication, where economic activities are concentrated, particularly those through the centre of Europe, on the other hand.
In order to maintain a balance between our territories, it is indispensable to preserve the vitality of rural regions and regions dependent on fishing, which, need I remind you, cover 80 % of the area of the European Union. If we want to ensure that land use is balanced, to prevent the drift from the land, to preserve our rich and fragile cultural and natural heritage which is the main source of tourism, we must pay more attention to certain more vulnerable and less accessible under-privileged areas, such as mountain areas and wetlands, which are particularly numerous in Europe.
In our opinion, the Community should not try to cover innumerable areas, in a customer-based rather than a development perspective. Its efforts should be concentrated on tightening things up and giving priority to the only two real common policies: the CAP and the CFP, by giving them the resources and instruments they need to operate efficiently.
Orlando report (A4-0222/98)
I should like to declare my wholehearted support for a report which aims to step up the fight against organized crime in all its forms.
Europe needs common rules and increased cooperation in the areas of law and the police, but, above all, Europe needs shared convictions.
Of course, we need to protect individual freedom and increase legal protection, but it is also necessary to ensure that criminals do not have better protection than their victims.
There is already awareness of this in Europe. But the Council still has a long way to go.
Practical legislative and technical measures must be adopted and, in order to do so, we need a more political Europe, a citizens' Europe, in order to prevent crime which is often camouflaged behind companies and by financial and economic channels.
The Orlando report is taking us in the right direction, and I support it. We must now go further, and do more, more quickly!
The Council has proposed a joint action with regard to the methods of cooperation between Member States in the fight against organized crime. We are delighted that this type of cooperation is being established at intergovernmental level, as it cannot fail to have a positive effect on the fight against international crime and will increase the efficiency of the police and the law in Member States.
On the other hand, the treatment of the Council's proposals by this Parliament's Committee on Civil Liberties and Internal Affairs is extremely worrying.
The committee has disfigured the Council's proposal, by systematically amending the provisions which ensure respect for national legislation and, therefore, the sovereignty of Member States.
It is certainly not the business of this Parliament to give an opinion on this type of issue, nor is it Parliament's business to recognize the competency of the European Court of Justice by means of Amendment No 13 to Article 4.
The Court of Justice cannot be considered competent on this subject in any capacity. The Council's proposal adopts the principle of an intergovernmental procedure, which implies that Member States themselves are competent, by means of their respective legal systems, with regard to the interpretation of the joint action and the settlement of any disputes concerning its implementation. It is impossible to envisage that, due to this joint action, persons under the Member States' jurisdiction with whom they are understandably unlikely to agree, should be able to bring the Member States before the Court of Justice!
We are, therefore, totally opposed to the proposals of the Orlando report on principle and for practical reasons.
Elchlepp report (A4-0227/98)
Exchanges and joint projects in the area of vocational training are especially important during the period of difficult economic adjustment.
As we have said, cooperation programmes must be organized in a balanced way in both directions. For educational exchanges with the Czech Republic, this means not only encouraging mobility from the Czech Republic, but motivating and supporting teachers, pupils and students wishing to experience the Czech Republic at first hand.
It goes without saying that central and eastern European countries can secure places on these exchanges by making their own financial contribution. However, we must take care here, as we did with the long-term SME programme, to ensure that the Community can provide additional finance from PHARE programme funds. And even if we ensure in general terms that partner countries are able to make their own contributions, we must react efficiently in exceptional circumstances. I can still see the floods in the Czech Republic in my mind's eye a year later. The economic effects were devastating. In this respect, I fully and wholeheartedly welcome the present proposal to use additional PHARE funds to guarantee further cooperation. It is an active step in the direction of the Europeanization of the EU.
Macartney report (A4-0249/98)
The Group of Independents for a Europe of Nations supports the fisheries agreement between the European Union and the Islamic Federal Republic of the Comoros. France is directly involved in this agreement as it relates to 21 French tuna seiners.
However, we wish to point out that we are opposed to Amendment No 5 because it asks the Commission to submit a comprehensive report on the state of fish stocks, on the application and conditions of implementation of the agreement, and on its impact on vocational training. However, in reality, the fisheries agreement confers a right for a given number of boats to fish for a specific tonnage. The measures accompanying the fisheries agreement are political and technical guidelines and European institutions should not unilaterally assume the right to regulate measures which fall exclusively within the national competency of the Islamic Federal Republic of the Comoros. To conclude, the fisheries agreement should, therefore, not undermine the national sovereignty of one of the European Union's partners.
Amendment No 6 states that the Council authorizes the Commission to start negotiations with a view to the adoption of protocols implementing the agreement. We are of course in favour of the Commission being authorized to negotiate the agreement, but we are against the extension of its mandate to cover implementing protocols. The Council must remain in charge. Once against, the federalist majority of the European Parliament is trying to strip the Council of its powers and transfer them to the Commission, a bureaucratic body, which is not democratically controlled.
Finally, this fisheries agreement highlights the problem of the supply of tuna to the European Union, since it focuses on a reference tonnage of 45 000 tonnes per annum for our domestic market only. I should therefore like to reiterate that I am totally opposed to the decision to prohibit the use of drift gillnets inasmuch as they are mainly used to fish tuna in Atlantic, where fish stocks are healthy. The arguments relating to the protection of marine mammals are groundless because the drift gillnet is a selective type of fishing gear, as has been demonstrated by scientific studies, based on recognized reliable methodologies.
Fight against crime
The next item is the report (A4-0222/98) by Mr Orlando, on behalf of the Committee on Civil Liberties and Internal Affairs, on the draft Joint Action adopted by the Council on the basis of Article K.3 of the Treaty on European Union concerning arrangements for cooperation between Member States in respect of the identification, tracing, freezing or seizing and confiscation of instrumentalities and the proceeds from crime (6490/98 -C4-0184/98-98/0909(CNS)).
Madam President, this draft joint action aims to strengthen cooperation in the identification, tracing, freezing, seizing and confiscation of instrumentalities and the proceeds from crime. It is another step forward along the road traced in Dublin in 1996 and continued at the Amsterdam Summit in 1997. The European institutions are becoming more and more aware of organized crime and the need for coordination to fight it.
I consider it only right to mention the contributions from the general report by Mrs Cederschiöld and the report by Mr Schulz and Mr Bontempi. I also feel obliged to recall the previous joint action programmes for which I had the opportunity to be rapporteur. First, I must mention the mechanism to evaluate the application and implementation at national level of international undertakings in the fight against organized crime, a joint action programme already approved by the Council of Ministers on 4 November 1997.
I also believe it right and proper to recall the Falcone programme, which provides for the updating and sharing of experiences and information between judges, law enforcement officials, the institutions and Member States as well as the candidate states seeking membership. This programme was approved by the Council of Ministers on 19 March 1998.
This is a joint action programme that provides the first definition, accepted internationally, of a mafia association and participation in it, approved by the Council on 28 May 1998. This programme, which is being examined today by the European Parliament, provides for forms of cooperation between Member States and the extension of legislation that has had positive results in certain European countries, including Italy. It develops the suggestion by the Amsterdam Council that recalled how important it was for each Member State to have well-developed and wide-ranging legislation on the confiscation of the proceeds from crime and related money laundering.
The proposed text, with the related amendments, aims to deal with criminal organizations by getting hold of their assets. The fight against organized crime certainly involves the use of weapons and the participation of institutions, but it also and especially has to be dealt with from a financial approach. The mafia, like all forms of organized crime, enter the legal sphere through financial channels.
The draft provides for the seizing, freezing and subsequent legal confiscation of both material and immaterial, movable and immovable assets obtained through illegal activities. For this reason, the action plan ends by explaining its precautionary and purely repressive effects, and it concerns not only immovable assets but also and especially movable assets, current bank accounts, stocks and bonds, stakes in companies and financial transactions. The aim is to disrupt criminal organizations by getting at their assets, because striking a blow to their assets certainly means developing an effective strategy in the fight against organized crime.
Indeed, it has already been fully demonstrated that a godfather or mafia boss in prison but with access to his assets was far more dangerous than one who was out of prison but who could not continue his illegal activities through lack of a solid economic and financial basis.
In other words, the strong arm of criminal organizations can be effectively weakened by merely cutting off the financial arm that, precisely because it is usually the most hidden, is in general dangerously underestimated and in any case not known to investigators.
In this joint action programme, a series of rational measures are proposed to speed up and facilitate actions of collaboration between the legal authorities and police forces of the various countries, taking into account the need to reduce the amount of time between legal practices and the transfer of illegal assets. Such action is particularly topical in view of monetary integration; with the euro, Europe has a great opportunity before it. Like with all great actions, this one has its risks: in this case, the risk is that Europe will become a great washing machine to launder money. This situation can be avoided through serious international cooperation and can certainly be overcome through cooperation and the creation of a common judicial and legal area.
The illusion that money has no smell vanishes when the origin is crime and violence, meaning illegal funds, and when illegal money clearly disrupts a market economy and prevents financial markets and banks from operating in an orderly fashion. Illegal money costs too much and at the same time too little; too much in ethical and criminal terms and too little in economic terms, thus contrasting sharply with the principle of competition.
I conclude by expressing my appreciation for the constructive contribution offered to the Committee on Civil Liberties and Internal Affairs in relation to the text originally proposed.
Madam President, ladies and gentlemen, Mr Orlando has submitted an excellent report on the series of tasks which the Committee on Civil Liberties and Internal Affairs has tackled here in Parliament, following on from the measures taken by the Council. The catalogue of joint measures proposed by the so-called high level group is accompanied for Parliament's purposes by a report by Mrs Cederschiöld, as Mr Orlando has already mentioned. A series of individual measures will be discussed here in Parliament from part-session to part-session and Mr Orlando's report forms part of this series.
Basically, we need to draw three conclusions regarding what Mr Orlando has already explained in his report. First: the increase in the economic activities which are possible in the European Union - Mr Orlando referred to monetary union and the resultant possibilities - creates an easily conceivable situation in which there are no barriers to financial transactions or to the expansion of possible economic activities. This also applies to illegal transactions. We therefore need cross-border instruments with which to fight illegal transactions.
Europol has been set up and will hopefully soon start working in a really efficient manner. But that alone is not enough. We need more than mere cooperation between police forces. We also need the instruments for cooperation at a judicial level and that includes giving the prosecution authorities, be they the police, the public prosecutors or the courts, the facilities to work to short deadlines with as little red tape as possible.
What is the objective of every criminal? It is to earn as much money in as short a space of time as possible, with as little effort as possible, with no respect for any ethical constraints and, where possible, tax free. Criminals do not want their money to be dirty for ever, they want to launder it through the legal financial system so that they can use it to live undisturbed. This is where we need to set up limits and instruments, so that when someone has earned their money illegally, we can confiscate it or withdraw the means of earning it. The aim of the measures on which Mr Orlando has reported on behalf of Parliament is to prevent people from getting rich illegally and then bringing their money into legal circulation and we, the Social Democrats, give these measures our full support.
Nearly all the groups concur in their appraisal of European requirements and Parliament can set to work with the full backing of the House. There are very few differences and these are only on minor details. In principle, we are united. If only this unity and agreement reigned between warring political parties at national level, that would really simplify matters; instead of which, the fight against crime and the related measures are allowed to fall victim to electoral campaign strategies. I have just one comment to address to the PPE Group regarding our voting list. We shall abstain on the amendments tabled by Mrs Palacio, not because there is anything wrong with them, but because we consider that they have already been covered by Mr Orlando.
Madam President, in the action plan on organized crime, it was decided that the search for and seizure of proceeds from criminal operations should be strengthened. The European Parliament supported the proposal, and the same trend is found in other parts of the world. The net is now being pulled tighter around drug dealers and international organized crime. A series of legislative acts will contribute to this. The piece of legislation in this case is not particularly detailed, but the committee has attempted to clarify and strengthen it with the good help of the rapporteur, and not least with Palacio Vallelersundi's well-known legal expertise.
There may still be reason for the Council to return to the issue, namely, to the question of how the seized money should be handled. Here the Council is proposing measures relating to handling, procedure and possibilities of emergency measures, as well as a network of contact points to prevent the disappearance of the assets of serious organized crime, such as drug dealing. There will be investment in training. However, we must have understanding for the fact that the Council is hastening slowly in this area, as there are fundamental integrity aspects that must be respected and human rights to be considered. The balance must be maintained between the protection of integrity and the effectiveness of the fight against crime.
It is also important for the citizens of each country to have a sense of legal certainty, that is, that they know their law is respected. This requires the protection of the individual. Irrespective of the political objectives, confusion in the principles of law and order can never be justified by political objectives.
When my report on organized crime concerning the action plan was debated, Parliament voted almost unanimously for the victims of crime funds proposed there in the case of assets that could not be returned to their rightful owner, or when so many countries have been involved in the action and seizure that it is impossible to divide the proceeds in a reasonable manner. The Council has still not given its opinion on this proposal. There is reason to come back to this, and the victims of crime should be involved in this context. In this matter, there are good examples within the Union on which to base the construction of a network. Some specification of what should happen to the assets must be initiated in any case.
Because the Council has waited for the Parliamentary reading to reach a decision on this matter, it will also have a more complete basis on which to make a decision, as Parliament has developed its reasoning. In the same way, it could be advantageous to issue a slim piece of legislation which functioned as a political barometer, picking up important ideas in the area of victims of crime which might be worth using.
Madam President, ladies and gentlemen, this report has a political significance which transcends the actual content. Why? Because the rapporteur has understood exactly how to highlight where the difficulties lie. He points out how uncommonly difficult the Member States and the Council find it to take a truly political stance on questions of judicial cooperation, especially in the criminal sector. This is a central point which the rapporteur makes clear in his critique and for that we are grateful to him. I really have trouble believing that the draft actually states and I quote, "no concrete proposals for improving legal provisions in this area' and that it does nothing to further the action plan. It is a declaration of political bankruptcy by the Council and the Member States in an uncommonly sensitive political area because, as we all know, cooperation and integration are not needed just for the internal market and it is perfectly clear that the criminals are several jumps ahead of the political institutions when it comes to making decisions and solving problems.
This is the background against which the Council has submitted this ridiculous proposal to us. This needs to be said, because it is the Council which is the legislator, not us. Judicial questions and criminal law are normally the bread and butter of parliamentarianism and yet we only make a moderate consultative contribution.
I would, therefore, like to thank the rapporteur for his extremely critical comments in the report on the involvement of Parliament, especially in the explanatory statement.
It is extremely important in this context, I feel, for the committee and the rapporteur and, I hope, the full House, to respond to this uncommonly meagre Council proposal with proper legislative, substantive work. I think it is important for the European Parliament to get things moving on the content side. It is most welcome that the rapporteur and the committee have made up their minds to do so.
I think we should take this opportunity to stress how strikingly inadequate the powers of the European Parliament are under the third pillar and how they need to be strengthened. This is clear from this example and we must ensure that political decisions are taken and institutional conclusions are drawn in this area in line with social developments. The report proves this and the rapporteur has my wholehearted thanks.
Madam President, firstly may I add my congratulations for the rapporteur, Mr Leoluca Orlando, because he has produced a very good piece of work - as everyone acknowledges - and has highlighted - as has also previously been mentioned - the need to go ahead with a form of European construction that covers all necessary dimensions, that is to say, one which places emphasis not only on the economic side but also, and more particularly, on the social and legal side and the financial aspects, which are also important. Mr Orlando has tried to correct that imbalance and for that reason our group will vote in favour of all his amendments to this proposal.
We are concerned because, to be precise, we perceive a kind of difference between the treatment of certain acts of minor significance and that of major problems such as organized crime and its disastrous consequences for society, culture, young people, etcetera. That difference in treatment shows that the Council has not risen to the occasion. And it is important to act against these organized groups of criminals, characterized, among other things, by their financial strength and also by the fact that they have firms of legal advisers who are highly skilled in exploiting the byways, cracks and loopholes that exist in national and international law. For that reason, the European Union needs to be more precise and more forceful where these groups are concerned.
We also find some of the practical amendments - Amendments Nos 6, 7, 10, 15 and 16, which seem to us to be aimed at the central issue - very positive. In that respect, Amendment No 6 - on free and direct access by Member States to information held by another state - seems important to us because it will speed up the work of prosecuting this type of crime. The same is true for Amendment No 7, on the court decisions that shall be required during the process of identifying illegal assets, in order to be able to infringe the protected rights of persons or institutions that have committed this type of crime, and for Amendment No 10, on the preparation of a catalogue of data which legal requests for confiscating instrumentalities and freezing the proceeds from crime must contain. Another important amendment is Amendment No 16, on the need for states to take the necessary measures to be able to act in coordination with one another.
We do not, however, agree with Amendments Nos 20, 21 and 22, because we feel Mr Orlando's text is more precise.
For that reason, as we have said, we fully agree with the rapporteur, and we congratulate him.
Madam President, I shall be brief. We, the Greens, have always criticized the concept of organized crime as a hotch-potch of mafia structures, terrorism and whatnot on to which government authorities project their particular form of government, whereas in reality it is an irregular variation on the capitalistic enrichment process.
The question of civil liberties must carry more weight than the question of property rights. We therefore take the opposite approach to that of the present regulation, which is why we have already refused once in the past to endorse an Orlando report which we felt went too far on this point. On this question, that is, the question of infringing property rights in connection with irregular capitalistic enrichment processes, we are of the firm opinion that Mr Orlando has simply expressed the common sense view and we support the report on all points. We also find the proposals of the Group of the European People's Party sensible and worthy of support.
In the final analysis, a "godfather' who is in prison but is managing his criminal assets from prison is far more dangerous than a godfather running around free but with no assets. That is the decisive factor and in this respect the proper start has been made. It is amazing just how hesitant the Commission is on the whole question, which is why we again have the wrong emphasis in the regulation.
We need to regulate a fair exchange on the extended internal market because that is the only way of preventing the growth of the criminal cancer produced by the normal capitalist enrichment process.
Madam President, the Orlando report deals with a joint action of the Council in the framework of the detailed action plan to fight organized crime as adopted in June 1997 by the European Council. The Orlando report was quite negative about this proposal concerning the cooperation of Member States in the area of identification, tracing, freezing or seizing and confiscation of the instrumentalities and proceeds from crime.
According to this report, the Council has not satisfied a single demand of the detailed action plan: the requirement from Policy Guideline 11 - including the improvement of the legal regulations of Member States and the implementation of special procedures - and Recommendation 26(c) - confiscation regardless of the physical presence of the violator - are not incorporated in this action.
I believe these allegations are too strong. The action is based on Article K.3 of the Treaty of European Union, intended to implement the action plan, specifically concerning Recommendation 26(b). Briefly summarized, this states that a study must be carried out to speed up the tracing and seizure of illegal assets and the implementation of decisions concerning confiscation. In fact, the joint action provides a sizable impulse for this. Expectations that a European system would be immediately established go much too far and would not even be compatible with the political objectives of the action plan. They would perhaps be compatible with the political objectives of Parliament, but in that case we could not base our argument on the action plan to show that the Council is wrong. Cooperation in the area of the administration of justice does not proceed very easily at European level; that is true. But this also concerns the heart of the national Member States. With such measures, one strikes very close to the sovereignty of the states.
The action is based on Article K.3 of the Treaty on European Union. Parliament has therefore advisory authority. It is unclear to me why the proposal is being handled as if Parliament had approval authority.
In terms of their content, I can agree with many of the amendments, but in view of the intention of this action of the Council, the amendments to Article 4 actually go much too far and are too detailed. I have real difficulty with Amendment No 13, which provides for the European Court of Justice to be given the competence, among other things, to interpret this action and the disputes surrounding its application. This concerns an action in the framework of the third pillar. The Court has no jurisdiction here unless the Member States themselves come to an agreement and approve this limitation of their freedom of policy.
Although I do not disapprove of the content of many of the amendments, I still cannot support this report, because I believe it does not belong here. However, I fully endorse the proposal for a joint action from the Council.
Madam President, ladies and gentlemen, there is no doubt that with this report we are moving in the direction of cooperation between Member States in the fight against crime and, fortunately, we have a certain consensus on this subject.
We must not forget that crime has increased significantly in Europe over the last 50 years. In France, for example, the number of crimes and offences has increased from 500 000 in 1950 to over 4.5 million at the present time. This is an increase which is out of all proportion with the demographic development of the country. I have used this example because it is one I know well, but I am sure that in most European countries, there has been a similar increase. This is extremely worrying.
Quite obviously, the aim of most crimes is to take possession of property illegally. We therefore need to fight against crime by hitting out against it economically, against the proceeds of crime and the assets of criminals. That is therefore the aim of this report. European cooperation in the fight against the crime, in this particular area, is thus very important.
One of the defects of our crime prevention procedures is their slowness, and the aim of several articles and amendments included in this report is, specifically, to accelerate the procedures relating to the identification, tracing, freezing or seizing and confiscation of the proceeds from crime. All these measures have our full support.
However, we believe that the initial text of Article 4 should be maintained, because European cooperation should, of course, comply with national legislation, and also with the principle of subsidiarity enshrined in the Treaty on European Union. Some amendments, such as Amendment No 4, make some very useful specific changes to a legislative proposal which nevertheless remains extremely general in scope.
With this report, we are therefore moving in the right direction. We shall vote in favour of it, but without a doubt, the action taken by Member States is still very ineffective due to the sheer scale of economic activities linked with crime. European policy mirrors the policies of the Member States or of most Member States, and at the moment, it is hopelessly adequate.
Mr President, I congratulate Mr Orlando on his courage and his report. It is a timely one. European criminals, like European industry, have cottoned on to the advantages of the free movement of goods, services, capital and people. Drugs, prostitution, dirty money and those smuggling illegal immigrants all benefit from the single market. The forces of law and order must cooperate as do Europe's criminals and harmonise their procedures.
Mr Orlando's report helps us to start this process. We can only hope that the Council of Ministers pays some attention. I should also like to suggest a couple of other very simple practical steps we could take to deal with organized crime. Mr Oostlander and I recently attended an international police conference in Holland. The issue raised there with the two of us was the idea of using the transition to the euro as an opportunity for detecting and intercepting dirty money coming from organized crime. Those with their ill-gotten gains in francs, Deutschmarks or pesetas in safe deposit boxes - or even under the bed! - will have at some time during the transition to the euro to change this money and that is when we will have our opportunity to identify it.
The police at the conference suggested the establishment of a European-wide special unit to detect such transactions - maybe based on Europol which is responsible now for dealing with the trans-European problems of drugs and terrorism. Along with this, the requirement to report to the authorities the conversion of large amounts of cash from one currency to another needs to be harmonised.
At the moment in many countries only suspicious transactions have to be reported, and it may be sensible to harmonise this procedure and make it tougher. The people of Europe would welcome such a step and we should seize this opportunity. Not to do so would be a mistake.
Madam President, Commissioner, ladies and gentlemen, I consider it fundamental to support with determination the fight against mafia organizations and fully agree with the draft joint action adopted by the Council. But I am personally against the approach taken in the Orlando legislative proposal, in that this proposal is extremely prejudicial to the liberty and institutional guarantees of any citizen under investigation and is a step backward in time and history. I am very concerned about this.
To promote this position would have one immediate effect: citizens would only need to be accused of involvement in mafia activities to have their assets and property confiscated and be ruined economically before any sentence of condemnation. I remind you that we are talking about precautionary measures here. And Italy has already been censured on several occasions by the Court of Justice for the extreme length of its trials.
The definition of a few basic principles aimed to improve international cooperation - but which also has major consequences at judicial level - must be in keeping with the preventive opinion of our Parliament's Committee on Legal Affairs, even if the amendments tabled by Mrs Palacio seek to deal with this shortcoming. To approve this proposal, ladies and gentlemen, means returning to the Middle Ages and the Inquisition, wiping out once and for all the social gains concerning freedom and the guarantee of defence of accused citizens who, for all the courts of civil states, are presumed innocent until a final sentence of condemnation.
I therefore appeal to your wisdom, ladies and gentlemen, and propose that the text be referred back to the Committee on Legal Affairs, which was unable to express its own opinion, so that guarantees for European citizens can be incorporated into the proposal.
Madam President, Commissioner, the fight against crime comes high up, sometimes at the top, of most opinion polls about what people think the EU should, among other things, concern itself with. This is a report of the kind which discusses how crime and criminal activity should be prevented through effective cooperation between the Member States.
Firstly, I would like to say that it relates to intergovernmental cooperation. It is about tracing and seizing financial assets arising from such crime. It also relates to getting Member States to ratify conventions and the resolution on the laundering of drugs money, etcetera.
Some keywords I see in this include access to information between the Member States, high priority in the form of rapid processing of applications for the seizure, rapid action, personal contacts between investigators, judges, etcetera and simple procedures whilst upholding legal certainty. This is an issue which is extremely sensitive for many Member States. Issues of crime, punishment, police and prosecutors are the foundation of the legislation of many nation states. It is, therefore, important to do nothing that is viewed as an infringement of national sovereignty. In my opinion, this includes Amendment No 13, which proposes that Member States should recognize the Court of Justice as the competent authority on the interpretation of Article 4. Article 4 concerns questions regarding appeals, damages and suchlike that are often purely matters for the civil court, particularly questions of damages. There is no reason to involve the Court of Justice in this cooperation. This is therefore something that I am against. Aside from this, the report is excellent. We in the ELDR Group support it, on my part with the exception of Amendment No 13.
Mr President, in my view, organized crime stems first and foremost from the unaccountable free market, the so-called free, and henceforth, global economy. This form of crime flourishes, organizes itself, expands and takes on giant proportions in direct proportion to the increasing unaccountability of the free market and in direct proportion to the extent to which the free market spreads and gains in stature. They are two parallel phenomena and one affects the other.
Despite that, we are not radically opposed to the measures recommended by the Council and in Mr Orlando's report. We feel that they represent a step; we consider that this form of coordination and cooperation between Member States is needed if we are to deal with what is, subjectively and objectively, a united front on the part of a form of organized crime which acts with the means at its disposal and is based on huge quantities of dirty money.
So these measures are all well and good and are improved by Mr Orlando's amendments and the amendments tabled by a number of other Members. However, we consider, first, that a great deal of care is needed. One Member said earlier, and I agree with her, that these procedural, criminal and other administrative measures may have the opposite of the intended effect and could strangle civil liberties and the rights of the individual. We must be careful not to go too far. And we would vote for them if the vote, if the council resolution could provide an absolute, categorical guarantee that there no mistakes will be made to the detriment of civil liberties.
Lastly, I would like to say, Mr President, that we are fighting a form of organized crime which acts, as I said, within the framework of the free market and which has allies in the banking system, in the police and in the courts. It has penetrated and corrupted all these institutions. So if we want to fight it, we have to stop treating the symptoms. We have to deal with the underlying causes. We have to cauterize the points at which dirty money feeds and where the process is initiated. We cannot fight organized crime while the sources of corruption, I repeat, from the top of the political leadership of parties sometimes, the courts, the police, the administrative authorities are involved in organized crime.
Mr President, I consider Mr Orlando's report excellent, and the direction that he gave it is a very positive framework with which to move forward in the effective fight against organized crime. I see absolutely no threats to individual liberties, I only see the request for effective collaboration that must be pursued with adequate instruments. These suggestions exist in the amendments and in the direction given by Mr Orlando.
I would not like a kind of obsessive focus on the problems of personal liberty to cover up and protect certain distinct positions that should instead be pursued with great determination. In conclusion, I fully support the report and the amendments by Mr Orlando.
Mr President, it is clear that this draft joint action is good. The report which has been produced is good. However, I believe the moment of truth will come fairly soon when we look at the implementation of the action plan to combat organized crime, etcetera.
The Internal Affairs Council adopts joint action after joint action without this necessarily involving a great deal. If we look at the situation regarding the application of conventions in the same area, we see that the situation is pitiful. Conventions have been approved, but very few of them have come into force. What is the situation with these joint actions which are almost rhetorical? I believe we are approaching a situation where there is a very large difference between the words that are uttered about cooperation and what actually takes place. That is what I mean by the moment of truth in these important areas: legal cooperation and the fight against organized crime.
We repeat situations where Member States do not in fact comply with what has been said in the convention areas which already exist. How is it with this then? I do, however, believe in the power of example, and hope that people will in fact succeed in cooperating.
Furthermore, I would like to say that I, unlike my colleague Mr Lindqvist, support the proposal that the Court of Justice should have authority in this area. Without wishing to refer the matter back to committee, I do, however, regret that the Committee on Legal Affairs and Citizens' Rights was not consulted on this area, that we have not had the opportunity to express ourselves. However, it is now too late, and I am not demanding that it be referred back.
Mr President, first I would like to thank the rapporteur for his consistent action in the fight against crime. The adversary, however, is "organized crime' and should not be underestimated. It is an adversary which a priori has the upper hand due to a lack of legal constraints and against which the Union must arm itself with the best legal weapons. That is why we must join the rapporteur in ruing the lack of concrete proposals in the measure submitted for improving legal provisions in the Member States.
Given the rising crime rates, I find the reservations shown difficult to understand. Even in Austria, where the matter is regulated more or less along the lines advocated by the rapporteur, I have for this very reason criticized provisions which I felt went too far in dispensing with what we refer to as levies on enrichment and forfeiture, as counter-productive and mafiafriendly, precisely because it is swift action against the financial proceeds of criminal organizations which is effective. That is why we welcome the proposed improvements.
Mr President, continuing training for officials is important. Permanent training and continuing training are at the root of efficient action. We urgently need to improve infrastructures, especially that of the investigation authorities. But research into investigation methods and information on groups of persons and organizations are equally important. However, are we a good example in our own field? What is our track record on fighting crime in and around our Parliament. People are constantly being mugged, our offices are broken into and things are stolen from our desks. I think we need to review the ECU 16.7 million spent on security for Parliament. What is our track record on cooperation with the French, Belgian and Luxembourg authorities as far as our own security is concerned?
Mr President, we in the Commission welcome today's debate on the means of seizing and confiscating the proceeds of crime. We are grateful to the rapporteur, Mr Orlando, for the work that he has done and particularly his suggestions for improving the draft joint action which is still being considered by the Council.
When the Council considers the matter, it might do well to bear clearly in mind that, according to the opinion polls, there are huge majorities of people in every single Member State who support maximum coordination, legal action and cooperation against international crime. In this respect at least, the public demonstrates that it is rather ahead of politicians' thinking on the issue, though sadly not quite as far ahead as the criminals.
The Commission very much agrees with the general thrust of Mr Orlando's report, which aims to strengthen the commitments to combat money laundering and confiscate the proceeds of crime. Clearly, to fight organized crime effectively, it is important to have international instruments that are not merely based on 'best endeavour' undertakings but are authentic and welldefined legal obligations that can protect society and deter or, indeed, punish the villains.
I particularly agree with Mr Orlando when he stresses that Member States which have not already done so should ratify the Council of Europe's 1990 Convention on laundering, search, seizure and confiscation of the proceeds of crime. In fact Member States should endeavour to ratify all the conventions to which they have agreed, within the promised deadlines. The conventions and protocols on the fight against fraud and corruption have, for instance, been awaiting ratification for more than two years. My Commission colleagues and I hope that governments will now live up to their commitments and national parliaments will press for ratification.
In their own interests, Member States should also comply fully with the requirements of the Community directive on combating money laundering and implement the recommendations produced by the task-force on money laundering in 1996.
The Commission also endorses the amendments which improve the way in which direct cooperation in legal assistance is offered. We also support the introduction of deadlines in the procedures and a better definition of the requirements to be fulfilled in order to offer judicial assistance between the Member States.
The Commission is aware of the need to balance effective measures against money laundering with protection of individuals' genuine rights. We therefore welcome Mr Orlando's proposals to ensure that those who wrongly suffer loss as a result of such measures will be entitled to claim compensation. Criminals would not observe individual civil rights so scrupulously, but, as democrats, we naturally have to demonstrate superiority in this respect.
We are also sympathetic to the idea of including a review clause with a date for checking whether the joint action could be further strengthened. We suggest the end of 1999 or perhaps the end of the year 2000 so that there is a specific date, rather than a relatively vague open-ended commitment.
As the House will know, the issue of efforts to combat organized crime was carefully considered at the open debate of the Council of Justice and Home Affairs Ministers last May, and the Cardiff Summit also made a clear statement on the subject. Mindful of these activities and of our own strong feelings, the Commission will do its utmost to include forceful references to the matter in the action plan on freedom, security and justice which has to be submitted to the European Council in Vienna next December. Naturally, we continue to count on the support of this Parliament in shaping further progress in this important area now covered by the Treaty of Amsterdam.
Thank you, Mr Kinnock.
The debate is closed.
We shall now proceed to vote.
Before the vote on Amendment No 13
Mr President, may I ask the rapporteur a question on this point? Mr Blokland maintains that this would be overstepping the contractual mark. If you look closely at the amendment, it contains a proposal to the effect that the Member States agree between themselves to cooperate in this way. Perhaps the rapporteur could give an opinion on this?
Mr Wolf, if the rapporteur had asked to speak as rapporteur, I would immediately have allowed him to speak. There is no doubt about that. But it is my view that Mr Orlando is not obliged to give an opinion at the request of another Member if he does not wish to do so. And, since he does not wish to do so, we shall continue with the vote.
(Parliament adopted the legislative resolution)
Mr President, I truly welcome the fact that we have been giving the subject of money laundering increasing attention over recent months, but I feel that we should include this matter more intensively in the accession strategy, in the structured dialogue and in accession negotiations. There has been a return to a proper rule of law in the countries of central and eastern Europe following decades of socialist enrichment, but this process is being massively abused by powers in the EU and by the old and new structures in the countries of central and eastern Europe in order to launder money. We need to tackle this matter, which is why I welcome the fact that the Austrian President-in-Office of the Council will be coming to Brussels next week with his Minister for Justice, Mr Michalek, and his Minister for Foreign Affairs, Mr Schlögl. We can only hope that they do not walk through Leopold Park; but otherwise we welcome the fact that we will be able to refocus on the matter.
Participation of the Czech Republic in Community programmes (training, youth and education)
The next item is the report (A4-0227/98) by Mr Elchlepp, on behalf of the Committee on Culture, Youth, Education and the Media, on the proposal for a Council Decision concerning the Community position within the Association Council on the participation of the Czech Republic in Community programmes in the fields of training, youth and education (COM(98)0093 - C4-0161/98-98/0067(CNS)).
Mr President, ladies and gentlemen, it truly is wonderful that young people from the countries of central and eastern Europe can now take part in European exchange and training programmes even before their countries become full members. I personally witnessed the huge expectations of and commitment to the programmes in the Czech Republic during recent talks with members of parliament and the government in Prague. I really must stress here that educational exchanges with central and eastern European countries will not be a one-way street and exchanges will work in both directions. Young people from Prague, Budapest and Warsaw are prevented by the division of Europe from taking advantage of training possibilities in London, Paris, Bologna and elsewhere, while young people from the EU are deterred from spending a year in Poland, Romania or the Czech Republic. This should become a matter of course and we should motivate young people to do it.
I hope that even more study courses will be set up which offer this as an integral part of the course. I would also like to stress that the inclusion of these countries in the training programme is, first and foremost, an important component in supporting the enlargement process. Enlargement towards the east is not merely an economic process; it is a gigantic learning curve for us all. It involves building trust and breaking down the prejudices which have failed to disappear now that the borders are open and which are, unfortunately, harboured by forces both here and in these countries which are basically opposed to European integration.
Nor should the significance of the transfer of know-how be underestimated. Personal exchanges of experience in teaching, science, vocational training and teacher training are an excellent driving force during the difficult adjustment process on the path towards full membership and are usually more important than investing in material assets. For the rest, they also help to prepare young people for the mobility needed on a larger European job market. We must make sure as a matter of priority that participation in the programmes increases steadily over coming years.
There is another point which I would like to stress. During our talks in Prague, it was suggested that representatives of the central and eastern European countries should be offered the opportunity to attend the EU training programme accompanying committees. I would like expressly to support this move and to ask the Commission to support it, because personal cooperation in committees represents an important step towards integration and offers our partners in these countries an excellent opportunity to become acquainted with the complex EU administration and programme structures at a specialist level.
The financial resources available to candidate countries are limited. As I have said, we must ensure that the numbers of people involved in exchanges increase still further over coming years. More the pity that, now of all times, the Council of Finance Ministers has tabled a proposal to reduce the funds for Leonardo by two-thirds from ECU 140 million to ECU 40 million next year. It is downright scandalous.
This is especially true given all the full-blown announcements at the Cardiff Summit as to how we want to pursue an active employment policy, focus on European qualifications, facilitate mobility on the European job market and push on with the integration of central and eastern European countries. As we heard from the President-in-Office of the Council in this House just two days ago, all this is to become reality.
This reduction applies yet again to training policy to be exact, to vocational training more precisely, money is being refused to the weakest on the job market but not to industry-related media programmes. Surely the public must get the impression that this is a dishonest policy. I am outraged and ashamed when I think of the multitude of good, cross-border projects set up by companies, training institutes and technical colleges which will now have to be cancelled and of the dashed hopes of young people who, perhaps for the first time in their lives, might have been able to finish part of their vocational training in another country.
Given the imminent enlargement of the EU towards the East and the increase in the number of candidates, the question of funding for EU programmes is already becoming even more urgent. Now there is a risk that de facto training projects and candidates from central and eastern European countries will have to compete with projects and candidates from the EU for even less funding. It does not create a very good impression. I therefore urge the Council to renounce this short-sighted and antisocial policy and to increase rather than reduce the funds. This is also a piece of European credibility.
(Applause)
Mr President, ladies and gentlemen, we can all still picture the catastrophic floods which struck the Czech Republic exactly one year ago. Huge misfortune swept over man, beast and countryside and the horror of the people of central Europe was all the greater because they lived in a region which had suffered hardly any natural disasters.
My country and Poland were also affected by the misfortune. However, the seriousness of the situation was matched only by the solidarity shown to the victims in the form of active and financial assistance. It is estimated that the floods in the east of the Czech Republic cost 3.5 % of the gross domestic product. If we approve the proposal to help the Czech Republic with the cost of youth programmes from EU funds then this is, in my opinion, a continuation of the solidarity which was the silver lining in the horrendous events last year.
Besides, and I have no intention of hiding the fact, this solidarity is not completely altruistic. After all, it is vitally important to the community of states of the European Union that the youth and training programmes continue to attract our Czech neighbours, who are instrumental in the process of enlargement towards the East. The participation of Czech citizens in the training programmes calls for partnerships, mobility, exchanges and the preparation of information in which the EU Member States and our associates have an equal interest.
This indivisible link in this instance between the interests of the European Union and those of the Czech Republic is yet again positive proof of the fact that the process of fusion with the countries of central and eastern Europe has already begun. We should remember this. That is why I would like to thank Mr Elchlepp for his excellent report and subscribe to his conviction that we must intervene jointly to ensure that funds are maintained and increased, as we shall otherwise be unable to help these young people. This is something which we shall tackle together.
Mr President, I also wish to congratulate Mr Elchlepp on his report. As a member of the Committee on Culture, Youth, Education and the Media, I know his work in the committee, and he is one of the most knowledgeable members in this area, having worked in it before he became an MEP. It is quite rare to find rapporteurs who know more than the officials about the programmes concerned.
On the face of it, this is a technical measure to readjust funding. But it raises a very symbolic and important financial point - which Mr Elchlepp made very well - that if we are serious about taking the applicant countries from central and eastern Europe into the European Union, and we in the Green Group certainly are, then we really have to talk about funding the process properly. We had a long battle in the Culture Committee and in Parliament overall over the funding of Socrates, and we made it very clear that we will not vote in favour of any more members joining on an associate basis unless the Council provides the funding. I am glad to say that, after a battle, we got an increase in funding. I have to note, with Mr Kinnock here to respond, that the British government was initially opposed to that increase in funding. But we got it. The message which we have to underline here this morning is that to make these programmes work they need funding and, as Mr Elchlepp said, they are vitally important in terms of training, educational and youth exchanges to bind the people of the central and eastern European countries to the people of the Union. Therefore, that is why we should emphasize this.
The exchange programmes which have already begun have started to build a basis for this growth in the Community. No European Union worthy of its name can be complete unless we take these countries in, and these programmes are a very good way to go forward.
Finally, since Commissioner Kinnock is here, I just wish to say that it is nice to see what a splendid job he is doing this morning. I might have had some criticisms of him in the past as Labour leader but, after the recent visit of the current leader, I have to say: all is forgiven and please come back, Neil; if not as leader of the Labour Party then I hope as President of the Commission next time. Though having said that, this will probably finish him off if it gets back to Tony.
Thank you, Mr Kerr. I have to inform you that we have not yet amended the Rules of Procedure in accordance with the Amsterdam Treaty and, therefore, Parliament cannot put proposals to the Council regarding Presidents of the Commission.
Mr President, like the other Members, I, too, congratulate the rapporteur, Mr Elchlepp, on the excellent work he did. The European Community's enlargement towards central and eastern Europe certainly has to take into account aspects like the exchange of experiences and cultural projects, particularly those for young people. Only if there is constructive dialogue between students and teachers can an important result be obtained in innovative teaching and training projects; for this reason it is fundamental that we accelerate the process of structural adjustment of these countries which will join the European Union. It is important to ensure that programmes are open to all young people, including those from socially disadvantaged families, that they succeed, therefore, in working towards a joint project which enables these young people to learn about their own history, their own values, their own identity.
The Czech Republic needs our support, particularly for the three education, training and youth programmes, completing the action of integration with specific agreements. It is worth recalling that, following the disastrous floods in July 1997 - as Mr Elchlepp clearly indicated - the country's finances have been in a difficult state; therefore, so that the Czech Republic can participate in the Socrates, Leonardo and 'Youth for Europe' programmes as soon as possible, a solution has to be found to this technical problem of funding, also because in this region of the world, lasting cooperation between young people becomes fundamental, given the difficult historical relationship.
Teacher, pupil and student mobility from the European Union to the Czech Republic must be encouraged but guaranteed in a balanced way and with a genuine exchange of cultures and languages. European cultural integration, which is at the basis of the Treaty on European Union, is only possible if we devote special attention to these countries that are socially and culturally close to us.
Mr President, as a member of the Czech-German coordination council set up in Pilsen a fortnight ago and as rapporteur on the additional protocol to the association agreement on which the Elchlepp report is based, I would like to congratulate Mr Elchlepp most warmly on his report and give him my full support. I think, in fact, that you can only make political headway by changing the way people think and people will only change the way they think by coming together. This only works from the bottom up, not from the top down, from officials and politicians.
It is precisely here that young people are a special and important factor, which is why I believe that we must promote projects such as the Ronsperg youth clubs in Westböhmen or the student exchange programme between Bavaria and the Czech Republic set up by the Prague journalist Milan Kubes as well as numerous other projects, because it is only though such concrete action that we can mutually prepare for enlargement.
I think that this is the crux of the matter: mutually preparing for enlargement, which is why I welcomed the fact that Mr Elchlepp stressed that we should make it possible for large numbers of people from the EU to go to the Czech Republic, so that we can learn their language and culture. I truly believe that these exchanges should not be a one-way street and that we have just as much to learn as people in the applicant countries of central and eastern Europe. That is why the Elchlepp report is particularly welcome, because it removes the paternalistic biased attitude which often reigns and advocates genuine cooperation between partners.
Mr President, the Pope recently visited Vienna and said that we should be talking of Europeanization rather than enlargement towards the East. I think that these cross-border training exchanges could be used as a model. Cooperation in training is extremely important, because people in the profession, teachers, pupils and students, have the opportunity to get to know each other and to learn from each other.
I, too, asked the Council for an increase in Leonardo funds on Wednesday during the presidency debate. As Mr Elchlepp rightly pointed out, we have no sympathy with reductions because funds within the European Union are already so stretched. We need a 100 % increase in these funds if we are to be able to do justice to these tasks.
For me this has been an interesting debate, not least because of one of a contribution from a Green Member - he was kind enough to offer me an invitation to return. It is one that I sincerely decline. Although he offered me that invitation to come back because all is forgiven, I regret to say that I cannot reciprocate.
I am grateful to Mr Elchlepp for his report on a proposal for a decision by the European Union-Czech Association Council which would allow the Czech Republic to use PHARE funds to pay part of its financial contribution to three education related Community programmes - Leonardo, Socrates, and Youth for Europe. As the House will recall, the participation of candidate countries in Community programmes fulfils an objective that was recognised by the 1993 Copenhagen Council and has been confirmed at subsequent European Councils. I share the hope expressed in the course of this debate that those declarations of intent and good purpose will be assiduously copied by finance ministers in their approach to various Community programmes.
This whole approach is a significant element of the pre-accession strategy since participation in such programmes contributes to the implementation of the economic and cultural cooperation provisions of the Europe Agreement. It also enables candidate countries to familiarize themselves with an important part of the cooperation practices of the European Union and with the procedures and methods used in Community programmes. Clearly, it also contributes to helping those countries to respond to internal policy needs and to find solutions to common problems.
It is no accident that the first programmes opened for candidate countries' participation were Leonardo, Socrates and Youth for Europe. Education and training are obviously essential for bringing countries closer together. The creation of a learning society is at least as important to the efforts to promote growth, competitiveness and employment in the candidate countries as it is in the Member States. The Czech Republic, Hungary and Romania were the first countries to participate in Community programmes in October 1997. In the months since, it has been obvious that those nations pursued the programmes with great enthusiasm after the lengthy and thorough preparations undertaken with the technical and financial assistance of the Community. The successful information campaign and the expectations raised during the period preceding the entry into force of the decision have led to a large number of applications, with the Czech participants being particularly active and successful in their applications.
Early last year the Czech Republic announced that it would bear the full cost of participation in the education-related programmes from its own budget in 1997, 1998 and 1999, rather than using PHARE support. However, as we have been reminded in the course of the debate, at the end of last year the Czechs advised us that the massive financial burdens resulting from the devastating floods of July 1997 have made it impossible to fulfil that original ambition. The Republic now wants to make full use of possible Community support through the PHARE programme. As the House will know, such support was reaffirmed by the Member States at the Luxembourg Council last December. I hope that Parliament will follow the recommendations in Mr Elchlepp's very good report, and respond positively to the Czech request to use PHARE funds for this purpose, as in the case of other applicant countries such as Hungary, Romania, Poland and the Slovak Republic.
Thank you, Mr Kinnock.
The debate is closed.
We shall now proceed to vote.
(Parliament adopted the legislative resolution)
Fishing off the Comoros
The next item is the report (A4-0249/98) by Mr Macartney, on behalf of the Committee on Fisheries, on the proposal for a Council Regulation (EC) relating to the conclusion of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Islamic Federal Republic of the Comoros on fishing off the Comoros for the period from 28 February 1998 to 27 February 2001(COM(98)0264 - C4-0344/98-98/0144(CNS)).
The rapporteur, Mr Macartney, will speak first for five minutes.
Mr President, this is not a controversial report but it is an extremely important agreement for one of the most impoverished countries in the world, namely the Comoro islands. Not only have they had many problems with their economy but of course they have had problems with rebellion and they have been a war-torn zone for quite a long time.
However, the needs of the fishermen of the Comoros and of the Comoran government, are all still present and it is very important that the EU has this agreement with the Comoro islands.
One question to ask for the future, and perhaps the Commission will not want to respond immediately, but if it wishes to do so I am delighted, is how the Comoros fisheries agreement will in future fit in with the Indian Ocean as a whole. I know from the Seychelles that they are much more interested in an Indian Ocean-wide series of agreements, rather than individual agreements. Perhaps we should be told whether the agreement is likely to continue for the Comoros in this way or whether it will be subsumed in a larger series of negotiations. Nevertheless, the issue is very important for the people of the Comoros.
Perhaps this agreement is again typical of the way in which agreements between the EU and third countries have evolved, in that the development component has steadily increased. Instead of just a lump sum going to the government of the country concerned, there is increasing concern for scientific and technical measures. On page 9 of my report we see a series of six headings, including support for the ministry of fisheries, study grants, practical training courses, financing of scientific and technical programmes and even participation in international meetings. One of the problems of the Comorans is that they cannot afford the fares to go to some of the meetings they should be represented at.
This is a good model of the way in which these agreements are continuing. However, at one point it looks slightly more generous than it really is in several language versions. I have to report one slight mistake, which I am grateful to Mr McCartin for pointing out with his eagle eye: at one point when it talks about 45 000 tonnes this is actually 4 500 tonnes, so we were not getting quite the bargain we thought in the purchase of tuna! So I regret to inform the language services that this applies to eight language versions, but not to the Dutch, French or Swedish versions - the Dutch, French and Swedes need not worry but the others should, perhaps, be concerned. That is just for the record.
The final point I should like to make is that the European Parliament, and its Committee on Fisheries, have increasingly requested reports from the Commission at the end of the agreements with the country concerned, so that we can make an informed judgment about the future of these agreements. I would emphasize that this is important and is the reason for the amendments which were tabled in the Fisheries Committee. I look for the support of the House for those amendments.
Mr President, on behalf of the Group of the Party of European Socialists, I should like to thank and congratulate Mr Macartney on his very useful report on the fishing agreement with Comoros.
The amendments agreed unanimously in committee strengthen the commitment of this Parliament to ensure that European fishing agreements such as the one we are discussing today contain a strong element of development assistance and that this will be reviewed regularly. It is important that such agreements are not just a means by which rich countries exploit one of the few natural resources of an extremely poor country like the Comoros.
The PSE therefore welcomes the fact that, on top of the payment of ECU 540 000 to the government of Comoros for fishing rights, there is a commitment of an additional ECU 540 000 for direct support for the Comoros' own fishing industry to support the programmes mentioned already by Mr Macartney. We hope that when this agreement is again reviewed, the Commission will consider still more assistance to contribute to the development of added value projects, such as processing and canning, which will make a real contribution to the local economy and local living standards.
Mr President, I want to thank Mr Macartney for his report which is well done and represents the views and concerns of the Committee on Fisheries. I have one or two concerns that perhaps represent my own views rather than those of my political group.
First of all we should remember that we are dealing with an extremely poor part of the world: half a million people with a GDP per capita of something like ECU 600 annually or 3 % of the European Union average. These are very poor people. Theirs is an unsettled political situation as well. That raises the question, for me, of how we can expect these people to have any idea of what is happening in their coastal areas or waters. We cannot expect a country like the Comoros to know what fish has been taken out. I would not trust any information that I get from an area with such meagre resources about what is happening in their waters.
Secondly, we did a deal on the basis of 6 000 tonnes of tuna. We only caught, apparently, an average of 3 000 tonnes, and yet we are increasing the number of vessels being sent there. The revised figure that Mr Macartney gives us is 4 500. But there are 44 seine vessels and 16 longliners. I have to ask why all these ships are going such a great distance to catch 3 000 tonnes of tunafish. I would like to see some kind of balance sheet presented to us. How many days did all this tonnage of vessels fish in these waters, what did they catch and where did they land it? Who tells us what amount of fish is involved? Some kind of balance sheet that would bring this into some sort of reasonable focus is needed. I do not begrudge the fishermen of Spain and France the subsidies we are giving them but I think we should give them in a different way. We should not mix up development aid with an economic policy that the Community is pursuing in relation to fishing. I have serious doubts about this.
Mr President, the Islamic Federal Republic of the Comoros is one of the world's poorest economies. That is why it is very important that funds in the fishing agreement between the EU and this region are in future targeted mainly at the development of the fishing sector in the Comoros and the monitoring of fishing. That is the best way of enhancing sustainable development in the region from the point of view of both the environment and society.
The working methods of the Commission and the Council in extending the fishing agreement leaves a lot to be desired, however. How, for example, has the decision on the provisionary application of the protocol on fishing, which will have effects on funding and budgets, been taken once again without reference to the other budgetary authority, that is to say, the European Parliament? In addition, the Commission has pledged to pay a part of the compensation in the absence of a Parliamentary opinion. In my opinion, this can no longer be due to a shortage of time. Can the negotiators of new fishing agreements not start work well before the former contract has expired so that the Union's ponderous regulations for procedure, such as they are, might be observed?
I thus agree with the rapporteur that the flow of information between Parliament, the Council and the Commission must be improved upon. In this connection, the assessment reports requested by Parliament on the implementation of the agreement hitherto must be submitted before negotiations on the new agreement start.
Thank you, Mr President, I shall continue in German.
It is well worth dealing with these so-called smaller reports on a Friday, because a great deal is said which we never get to hear with the larger reports. I would like to refer to one point in particular. If you read the report, especially its explanatory statement, you will see the scandalous manner in which the powers that be here in Parliament and, more importantly, in the European Union, run roughshod over Parliament's rights. Times are manipulated in order to score points over us and this report on the Comoros is being used for precisely this purpose. I want this on the record because it will be of even greater importance in the future. Every effort is being made on a systematic basis to dismiss Parliament's rights because they always say nobody reads anything at the end of a sitting. Do the top officials and their acolytes think that we have not noticed what they are up to? Mr President, if this report on the Comoros is important, then it is important not only because it illustrates the shenanigans at the top, but also because it teaches us something, in other words, how important fishing is to us. A few days ago, I was again asked why I keep reverting to fishing matters, despite the fact that my constituency has nothing to do with the sea. But, may I say in passing, we do have large quantities of the best trout in the world. They are far better than the farmed variety. In any case, Mr Frischenschlager, the water comes from Austria.
(Laughter) This is a matter of crucial importance to mankind.
You simply have to compare menus in the restaurants of 20 years ago with those of today. Twenty years ago, fish was the cheapest dish on the menu. Today, fish is the most expensive. We are beginning to apply to fish what was generally applied solely to bait fish in the past because there is not enough, which is why we need to keep the focus on this matter. Our seas everywhere are being destroyed and, as we destroy them, we are ruining the poorest among us who still have to make a living from fishing, such as the inhabitants of the Comoros. It is the huge fish factories in America, Russian and Japan which are destroying what needs to be maintained for future generations and we should take a decidedly more serious approach to this than is nowadays often the case.
(Applause)
Danke schön, Herr von Habsburg, and I will now switch to Spanish ...
Ladies and gentlemen, Mr von Habsburg's speech completes the list of contributions by Members of the House. I therefore call on the Commissioner, Mr Kinnock, to speak. Mr Kinnock, you have the floor.
Mr President, I enjoyed this debate, as I enjoyed reading Mr Macartney's report, but, certainly, attendance here was worthwhile to hear the appeal made by Mr von Habsburg and the response of the House. It demonstrates that Friday mornings in the European Parliament are truly worthwhile.
Well, you get la crème de la crème , do you not on Friday morning!
I wish to thank Mr Macartney for his excellent report on the new terms and conditions for fishing by the Community fleet in the waters off the Comoros. I would respond to the question he put by saying that, obviously, currently we are still dealing with bilateral agreements but these could evolve over the years into regional agreements if that were the expressed desire of the third countries. To a great extent, the initiative lies with them. But I am certain that Mr Macartney will continue to follow this issue to see whether that evolution takes place.
So far as Mr McCartin's question is concerned, we provide annual reports in the form of the report on the budget outturn and also a report on the outlook for agreements. But I understand that what he wanted was rather more comprehensive than that. So I invite him to put down a written question listing the issues, that he very fairly raised, and I am certain that my colleagues in the Commission will happily respond in detail.
As the House will know, the Commission considers that these new terms are likely to ensure more effective implementation of the agreement in a way that is consistent with the basic principles of the conservation of resources - the importance of which was brought to our attention again in the course of this debate. We also believe that this new protocol with the Comoros contains major innovations to promote sustainable fishing that are compatible with development policy.
The details of the agreement and protocol are obviously very familiar to the House so, rather than repeat them, I shall come directly to our response to the amendments by the Committee on Fisheries. The Commission cannot accept Amendment No 1, because we consider that the expenditure relating to the agreement is compulsory. We accept the spirit of Amendments Nos 2, 3, 4 and 5, but we stress that we already give regular information to Parliament, as I mentioned earlier, on the use made of fisheries agreements in the statements and reports that are made to the Fisheries Committee. The Commission does not entirely agree with the objectives of Amendment No 6 and, in particular, the reference to small local fishing enterprises, since these fisheries agreements, which are, obviously, commercial in nature, seek to provide fishing opportunities for Community shipowners, while taking into account compatibility with other Community policies and especially development policy. Since fisheries agreements are concluded on a Community level and the Commission, therefore, pays the financial compensation, while the vessels fishing in those waters pay the licence fees, the Commission cannot accept Amendment No 7.
I hope that the House will, on reflection, accept the considered view of the Commission. I thank Mr Macartney for his characteristically thorough and positive efforts in producing this report.
Thank you, Commissioner.
The debate is closed.
Before proceeding to the vote, may I thank you, Commissioner, for your kind remarks to the House. I agree with you that we have the very cream of Parliament here on Friday mornings, but might I add that on some Friday mornings - and today, for example - we also have the very cream of the Commission.
(Laughter and applause) We shall now proceed to the vote on Mr Macartney's report.
(Parliament adopted the legislative resolution)
Mr President, Mr von Habsburg is quite right. Fishing, like all primary forms of production, is a central aspect of the ecologically destructive and unfair world order in which we unfortunately live. However, I would like to add straight away that, if we are to overturn this unfair world order, we must constantly ask ourselves if we are part of the problem. The European Union and its fishing policy are part of the problem, despite the scraps from the table which fall to the poor countries. A step could have been made towards overcoming the situation by accepting Amendment No 7 proposed by the Group of the European Liberal Democrat and Reform Party, because even the best fishing agreement cannot function without controls, which is why I regret that this amendment was not accepted and wish to explain why our group agreed to it.
Mr President, I would like to make a point I have made before on a Friday. We have the pick of Parliament, the pick of the Commission and the pick of the public here on a Friday and I very much regret that our business is not televised within the building. I have asked before why the proceedings are not televised on a Friday. Can you tell me when we will show that we take this Parliament seriously on a Friday and record the sitting so that it is there for the archives and available to the television companies if they wish to broadcast it?
Mr Hallam, once again I find this an interesting point. But I would say that being here is such a privilege that it is really of no concern to us that our sittings are not televised, because we came here to work.
Mr President, on behalf of members of the Committee on Women's Rights and the PPE Group, I should also like to wish Mrs van Dijk, who is leaving us to take up other functions, great success and satisfaction in her new profession.
I am sorry we had to refer her last report back to committee. However, we did so in her own interest because, unfortunately, the majority of the Committee on Women's Rights had overloaded the report with many claims; claims which I dare call contradictory and incomprehensible. That is why the report was referred back to committee and, in fact, we did it for her own good, in her own interests. I, for one, would not have wanted her last report to Parliament to be so incomprehensible. We did not intend to give her a poisoned apple as a leaving present. That is what I wanted to her to know.
Mr President, I would also like to wish Mrs van Dijk all the best for her future, both in her professional and private life. And on behalf of my group, I also want to say that we regret that her report was not of such a nature that we were able to debate it and vote on it this week. My group has, therefore, requested that the report be referred back on Tuesday evening, because we believe the subject is so important that it deserves a second chance. As I also stated in the House, we will make sure that a good report about the important subject of women and health comes back to the House as soon as possible, and I assume that Mrs van Dijk will follow these events closely. Once again, we wish her all the best, and I regret that she has been unable to separate her private life from her political life in the press and on the radio.
Mr President, I would especially like to thank my colleagues and you for all the praise you have given me this morning. I feel extraordinarily honoured to be able to receive all this at the end of this sitting on Friday morning.
I will not go further into the report that is on the agenda. Politics is receiving, politics is, therefore, accepting good things, and it is also accepting bad things. I want to absolutely emphasize that I, together with other members of the Committee on Women's Rights, and before that in the Committee on Transport and Tourism and in all the other committees in which I have been active, have worked extraordinarily hard to get things done. During this process you sometimes meet each other as allies and sometimes as something less than allies. This is all part of politics and it belongs in this Parliament. Therefore, I have absolutely no hard feelings against anyone.
I would to thank my colleagues most sincerely for all the cooperation and support I have received while chairing two different committees. I always did this with a great deal of pleasure. Coming from such a small group, this was not always very easy, but once again, many thanks, ladies and gentlemen, for this. Also many thanks to you, Mr President, for the fact that I have been able to work for so long and with such pleasure in this Parliament.
Thank you, Mrs van Dijk.
Ladies and gentlemen, Parliament has now completed the agenda. The Minutes of this sitting will be submitted to the House for approval at the beginning of the next session.
Ladies and gentlemen, the time has come to thank everyone in the House once again for their cooperation, starting with our colleagues, the interpreters, the translators, those who draft the verbatim report of proceedings, our ushers and the secretariat's services. I know I do this every Friday before I put the lights out, but this Friday has a special significance: it is the final July part-session of this legislature. The next July meeting will be one for welcomes and farewells, but, at the same time, we are coming up to a very long weekend, the recess is here and, therefore, may I wish you all a very good holiday. I hope you enjoy the sea, the mountains, or the city, for those who prefer the city. And, ladies and gentlemen, in this intimate atmosphere we enjoy on Fridays let me tell you in confidence that when the Friday when we normally hold our part-session comes in August I may find myself suffering from withdrawal symptoms, a touch of what we call 'cold turkey' . But I promise you, ladies and gentlemen, that I shall get over it and that I shall be here with you in September.
Adjournment of the session
I declare the session of the European Parliament adjourned.
(The sitting was closed at 11.15 a.m.)